Citation Nr: 0007751	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
pulmonary sarcoidosis, currently rated as 10 percent 
disabling.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim for a disability rating in excess of 10 
percent for pulmonary sarcoidosis.  This appeal also arises 
from a May 1994 rating decision, in which the RO denied the 
veteran's claim for non-service-connected pension benefits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's pulmonary sarcoidosis is currently 
manifested by some coughing and shortness of breath, with no 
more than mild ventilatory impairment.

3.  The veteran has service-connected pulmonary sarcoidosis, 
and non-service-connected disabilities of paranoid 
schizophrenia, hypertension, and chronic obstructive 
pulmonary disease.

4.  The veteran's paranoid schizophrenia is reasonably shown 
to permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education, and 
occupational history.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for pulmonary sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.97, Diagnostic Codes 6600, 6846 (1999).

2.  The veteran is unemployable due to permanent disability.  
38 U.S.C.A. §§ 1155, 5102, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pulmonary Sarcoidosis

The veteran is seeking a disability rating in excess of 10 
percent for service-connected pulmonary sarcoidosis.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his 
pulmonary sarcoidosis has worsened.  The Board finds that his 
claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

While the veteran's appeal for an increased rating for 
pulmonary sarcoidosis has been pending, revised criteria for 
evaluating disabilities of the respiratory system took 
effect.  See 61 Fed. Reg. 46,729 (1996) (codified at 
38 C.F.R. Part 4, effective October 7, 1996).  The Court has 
held than when a law or regulation changes after a claim has 
been filed, but before the administrative appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
As between the earlier regulations and the revised 
regulations, the Board will apply the version of the 
regulations that is more favorable to the veteran.


	(CONTINUED ON NEXT PAGE)

The revised, new regulations evaluate pulmonary sarcoidosis 
under Diagnostic Code 6846, as follows:

Cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; 
progressive pulmonary disease with fever, 
night sweats, and weight loss despite 
treatment
  ............................................................ 100

Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids 
for control  ............... 60

Pulmonary involvement with persistent 
symptoms requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids  .............................. 30

Chronic hilar adenopathy or stable lung 
infiltrates without symptoms or 
physiologic impairment  ......... 0

Or rate active disease or residuals as 
chronic bronchitis (DC 6600) and extra-
pulmonary involvement under specific body 
system involved.

38 C.F.R. § 4.97, Diagnostic Code 6846 (1999).


	(CONTINUED ON NEXT PAGE)

The new regulations rate chronic bronchitis as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy  ... 100

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)  
........ 60

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) of 56 to 65 percent predicted  
................................................. 30

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) of 66 to 80 percent predicted  
................................................. 10

38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).


Under the old regulations, the rating schedule did not 
provide a diagnostic code for pulmonary sarcoidosis.  When an 
unlisted condition is encountered, the condition may be rated 
under a closely related disease or injury in which the 
functions affected, the anatomical location, and the symptoms 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  The RO 
previously rated the veteran's pulmonary sarcoidosis as 
analogous to pulmonary emphysema, under Diagnostic Code 6603.  
As the new regulations indicate, however, that active disease 
or residuals should be rated as chronic bronchitis, under 
Diagnostic Code 6600, the Board concludes that chronic 
bronchitis is more closely analogous to pulmonary 
sarcoidosis.  Under the old regulations, chronic bronchitis 
was rated as follows:

Pronounced; with copious productive cough 
and dyspnea at rest; pulmonary function 
testing showing a severe degree of 
chronic airway obstruction; with symptoms 
of associated severe emphysema or 
cyanosis and findings of rightsided heart 
involvement  ........ 100

Severe; with severe productive cough and 
dyspnea on slight exertion and pulmonary 
function tests indicative of severe 
ventilatory impairment  ........................ 60

Moderately severe; persistent cough at 
intervals throughout the day, 
considerable expectoration, considerable 
dyspnea on exercise, rales throughout 
chest, beginning chronic airway 
obstruction  .......... 30

Moderate; considerable night or morning 
cough, slight dyspnea on exercise, 
scattered bilateral rales  ......... 10

Mild; slight cough, no dyspnea, few rates  
..............  0

38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

During his service, in 1977, the veteran was diagnosed with 
pulmonary sarcoidosis.  On VA medical examination in June 
1978, pulmonary function tests (PFTs) showed combined mild 
restrictive and obstructive ventilatory defects compatible 
with the clinical diagnosis of sarcoidosis.  In September 
1979, the veteran reported that he became short of breath 
after climbing a flight of stairs or walking about a block.  
A. Patel, M.D., a private physician who examined the veteran, 
concluded that the veteran's sarcoidosis was probably 
symptomatic.  In a July 1980 hearing at the RO, the veteran 
reported that he had shortness of breath after walking about 
a block.  On VA examination in October 1980, PFTs showed 
possible mild to moderate restrictive ventilatory impairment, 
and severe obstructive ventilatory impairment.

VA outpatient treatment notes from March 1984 reflected that 
the veteran reported intermittent increased coughing and 
shortness of breath over the preceding six months, since he 
had stopped taking prednisone.  On VA examinations in January 
1985 and November 1985, PFTs were normal.  Chest x-rays taken 
in November 1985 showed no radiographic evidence of 
sarcoidosis.

The veteran has had many VA hospitalizations for conditions 
other than respiratory disorders.  A VA Medical Center (VAMC) 
record from 1990 noted the veteran's history of sarcoidosis, 
and reported that a chest x-ray had shown no active 
infiltration.  A 1991 report indicated that a chest x-ray 
showed linear opacities which might represent atelectasis or 
scarring.  In 1992, a chest x-ray showed chronic changes, 
with linear atelectasis in both bases.

In a December 1992 VA pulmonary consultation, the veteran 
reported that he had a cough.  The examining physician 
reported that blood chemistry tests had shown no elevation of 
serum calcium, which should be expected in any patient with 
clinically active sarcoidosis.  The examiner noted, however, 
that a test had shown high levels of angiotensin converting 
enzyme, which might indicate possible clinical activity of 
sarcoidosis.

On VA examination in November 1994, the veteran reported that 
he had shortness of breath after walking half a block.  He 
reported that he awoke at night short of breath, and that he 
had a hacking cough.  The examiner reported that the 
veteran's claims file was not available for review.  The 
examiner noted that the veteran's lungs were clear to 
auscultation.  The examiner's impression was status post 
sarcoidosis.

On VA examination in December 1997, the veteran reported that 
he got shortness of breath after walking only about one 
block.  The examining physician noted that there was no 
lymphadenopathy.  The lungs were clear to auscultation.  A 
chest x-ray showed no acute changes.  The examiner reported 
that the veteran was unable to perform PFTs due to recurrent 
cough and poor cooperation.  The examiner's impression was 
mild chronic obstructive pulmonary disease, with no active 
evidence of sarcoidosis.  On the report of PFTs performed in 
December 1997, the technician reported that the veteran had 
given a very good effort, but had experienced trouble with 
coughing up thick brown sputum during the entire procedure.  
The technician commented that the test was very difficult 
physically for the veteran.  The technician reported that the 
available test results indicated a mild obstructive lung 
defect, and a mild decrease in diffusing capacity.

Later in December 1997, the veteran had a VA pulmonary 
consultation.  At that December 1997 consultation, the 
veteran's lungs were clear to auscultation and percussion.  
The veteran reported a productive cough that had 
significantly improved with treatment with antibiotics.  The 
examining physician noted that two tests in 1993 had shown 
normal levels of angiotensin converting enzyme.  The examiner 
noted that in 1993 chest x-rays had been normal, and the 
veteran had had no chest symptoms or complaints.  Based on 
those findings, the examiner reported, clinical activity of 
sarcoidosis had been ruled out.  The examiner reviewed PFT 
results from 1995 and 1997, which had included FEV-1 of 77 
percent predicted, and DLCO of 73 percent predicted in 1995; 
and FEV-1 of 73 percent predicted, and DLCO of 71 percent 
predicted in 1997.  The examiner stated that the decrease in 
function from 1995 to 1997 may have been due to poor 
cooperation.

The evidence shows some variation and fluctuation in the 
veteran's pulmonary symptoms in recent years.  Some recent 
records contain medical conclusions that the veteran does not 
currently have active sarcoidosis.  The medical records do 
not indicate that he has persistent sarcoidosis symptoms that 
require medication with corticosteroids.  Thus, the 
manifestations of his sarcoidosis do not warrant a rating in 
excess of 10 percent under the new rating criteria at 
Diagnostic Code 6846 (1999).  If evaluated under the new 
rating criteria for chronic bronchitis, the FEV-1 and DLCO 
values reported in 1995 and 1997 PFTs were in the range 
consistent with a 10 percent rating under Diagnostic Code 
6600 (1999).

With respect to the old rating criteria for chronic 
bronchitis, the veteran has on some occasions stated that he 
has dyspnea after walking only a block or half a block.  
Health care professionals who have examined him, however, 
have described his ventilatory impairment as mild.  Examiners 
have consistently found that his lungs were clear to 
auscultation.  The Board affords substantial credibility to 
the objective professional findings, and, based on those 
findings, concludes that the current manifestations of the 
veteran's sarcoidosis warrant no more than a 10 percent 
rating under the old rating criteria for bronchitis at 
Diagnostic Code 6600 (1996).  Overall, the Board finds that, 
under either the old or the new regulations, the 
preponderance of the evidence is against an increase to a 
rating in excess of 10 percent for the veteran's pulmonary 
sarcoidosis.  Thus, the claim for an increase is denied.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Non-Service-Connected Pension

The veteran is seeking pension benefits based on his non-
service-connected disabilities.  VA shall pay pension to a 
veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled from non-
service-connected disability that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1521 (West 
1991).  A review of the record reveals that the veteran's 
claim for pension is plausible and well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In addition, 
the Board is satisfied that all facts relevant to the 
veteran's claim for pension have been properly developed, 
such that VA has satisfied its statutory obligation to assist 
the veteran in the development of that claim.

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of the VA 
has the authority to prescribe all rules and regulations 
which are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.

With reference to the permanence of a disability, the Board 
points out that the latter part of 38 U.S.C.A. § 1502(a) 
(West 1991), subjectively defines permanence, stating that 
permanent and total disability will be held to exist where 
the person is unemployable as a result of a disability 
reasonably certain to last throughout the remainder of the 
person's life.  Talley, 2 Vet. App. at 285.  This definition 
of permanence is also set forth in 38 C.F.R. §§ 3.340(b), 
4.15 (1999).

Objective criteria to establish permanence of a disability 
are also provided in 38 U.S.C.A. § 1502 (West 1991).  A 
finding of permanent and total disability is warranted where 
the person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.15 (1999), which also 
adds that the total rating is based primarily upon the 
average impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome.  In addition, 38 
U.S.C.A. § 1502(a)(2) (West 1991) essentially provides that 
permanent and total disability may exist in any disorder 
determined by the Secretary to be of such a nature and extent 
as to justify that persons suffering therefrom are 
permanently and totally disabled.

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1999).  
The VA's Schedule for Rating Disabilities also provides a 
means for objective determination of total disability.  When 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2) 
(1999).  38 C.F.R. § 4.17 provides that all veteran's 
basically eligible and unable to secure or follow a 
substantially gainful occupation by reasons of disability 
likely to be permanent shall be rated permanently and totally 
disabled.  For pension purposes, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 (1999) is a 
requisite.  38 C.F.R. § 4.17 (1999).  In making such 
determinations, marginal employment may be consistent with 
unemployability if the restriction of securing or retaining 
better employment is due to disability.  Id.  Marginal 
employment consists of employment as, for example, a self-
employed farmer, while employed in his own business, or at 
odd jobs or while employed at less than half the usual 
remuneration.  Id.

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. § 
1502(a) (West 1991). Subjective factors for consideration are 
also included in 38 C.F.R. § 4.15 (1999), which provides that 
in individual cases, full consideration will be given to such 
factors as unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effect of combinations of disabilities.  In addition, 38 
C.F.R. § 4.17(b) (1999) states that where the veteran fails 
to meet the percentage requirements, but meets basic 
eligibility criteria and is unemployable, consideration of 38 
C.F.R. § 3.321(b)(2) (1999) is appropriate.  In turn, 38 
C.F.R. § 3.321(b)(2) (1999) provides that where the veteran 
does not meet the percentage requirements of the Rating 
Schedule, but is unemployable by reason of age, occupational 
background, or other related factors, a permanent and total 
disability rating on an extra-schedular basis is warranted.

The veteran's disabilities include service-connected 
pulmonary sarcoidosis, with a rating of 10 percent that the 
Board has upheld on appeal in the decision above.  Service-
connected arthralgia of both hands is rated as 0 percent 
disabling.  The veteran's compensably rated non-service-
connected disabilities are paranoid schizophrenia, rated at 
50 percent, hypertension, rated at 20 percent, and chronic 
obstructive pulmonary disease, rated at 10 percent.  His 
combined rating for service-connected and non-service-
connected disabilities is 70 percent.

The veteran was born in August 1958.  He has reported that he 
attended but did not complete high school, and that he has 
some training in stone masonry.  The veteran has reported 
that he has held a variety of labor and construction jobs 
since service, but he has indicated that he has not held jobs 
for long, and that he has had long periods of unemployment.  
The veteran has reported that he generally has had to leave 
jobs because of paranoid feelings, believing that others on 
the job were out to get him.  The veteran receives disability 
benefits from the United States Social Security 
Administration (SSA), although the SSA decision granting 
benefits is not associated with the veteran's VA claims file.  
From 1980 forward, and particularly since 1989, the veteran 
has had a large number of VA psychiatric hospitalizations.  
On multiple occasions, from 1992 forward, VA psychiatrists 
and psychologists who have examined and treated the veteran 
have stated that the veteran is unemployable as a result of 
his psychiatric illness.  The veteran has a long and 
considerable history of substance abuse.  Nonetheless, VA 
mental health records indicate that the manifestations of the 
veteran's paranoid schizophrenia are severely disabling in 
their own right, even during periods when substance abuse is 
in remission or in abeyance due to hospitalization or other 
controlled living arrangements.

In consideration of the veteran's education, occupational 
background, and related factors, the Board concludes that the 
evidence is at least in equipoise as to whether the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes.  Accordingly, resolving doubt in the 
veteran's favor as required by the regulations, the Board 
finds that the veteran is entitled to a permanent and total 
disability evaluation for pension purposes.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for pulmonary sarcoidosis is denied.

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

